DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability.  

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,335,521. Although the claims at issue are not identical, they are not patentably distinct from each other because claims patented claims 1-8 contain the additional limitations of the suction apparatus comprising a first chamber having a distal end and a proximal end, wherein the first chamber has rigid sides having first threads from the distal end to the proximal end of the first chamber on an internal surface, the reciprocating member comprising second threads on an outer surface configured to engage the first threads to form a threaded interface allowing the reciprocating member to sealably rotate along the rigid sides, a second chamber, and the valve controlling fluid communication with the second chamber, and is thus more specific, in effect making the invention of patented claims 1-8 a "species" of the "generic" invention of instant claims 1-20. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (WO 2006/048240; Examiner relies upon US PGPUB 2008/0009812 for the English translation) in view of Kust et al. (US PGPUB 2003/0040718).

6.	With regard to claims 1 and 11, Riesinger discloses a tissue therapy device (abstract; Figs. 1a-d, 7) comprising: a sealant layer (wound covering element, 4) configured to create a sealed enclosure (space, 10) around an area of tissue requiring therapy (16; [0046]; Fig. 1a); and a suction apparatus (syringe, 26; [0016]) in fluid communication through the sealant layer (4) with said sealed enclosure (10; via connecting site, 5.1; [0039]); wherein the suction apparatus (26) comprises a suction chamber (syringe barrel), a reciprocating mechanism (plunger piston) to alter a volume of the suction chamber (barrel) which is in fluid communication with the sealed enclosure (10; [0016]; [0046]), and a one-way flow valve (unidirectional check valve, 25) configured to prevent fluid from returning to the area of tissue requiring therapy ([0014-0016]; [0046]).
	With further regard to claim 11, Riesinger discloses that the suction apparatus (26) is configured to self-create a reduced pressure level within said sealed enclosure (10; [0016]); wherein said sealant layer (4) and said suction apparatus (26) are configured to create a closed reduced pressure system (100); and an actuator (handle at distal end of the plunger for manipulation by user/practitioner; [0016]).
	Riesinger is silent in regard to an interference structure or helical threaded interface, between the actuator and the suction chamber, configured to hold the reciprocating mechanism in a withdrawn position for generating a reduced pressure.
However, Kust discloses an apparatus for delivering a viscous liquid to a surgical site (abstract; Figs. 1, 2) comprising a first chamber (hollow sleeve, 42) having a distal end and a proximal end, wherein the first chamber (42) has rigid sides having first threads (internal threads, 46) from the distal end to the proximal end of the first chamber (42) on an internal surface ([0024]); and a reciprocating member (plunger actuation element, 44) comprising second threads (externally threaded distal portion, 48) on an outer surface configured to engage the first threads (46) to form a threaded interface allowing the reciprocating member (44) to rotate along the rigid sides and be held in a withdrawn position for generating a reduced pressure ([0011]; [0030]).


7.	With regard to claim 18, Riesinger discloses a method to apply reduced pressure to a tissue site (16; abstract; Figs. 1a-d, 7; [0016]), the method comprising: fluidly coupling a suction apparatus (26) having a chamber (internal barrel) and a reciprocating member (plunger) to a sealed enclosure (10) positioned over the tissue site (16; [0022]), wherein the chamber (barrel of 26) comprises a distal end and a proximal end (Fig. 1a; [0016]); and manipulating the reciprocating member (plunger of 26) along the internal surface of the chamber (barrel of 26) while maintaining a seal between the reciprocating member (plunger) and the internal surface of the chamber (barrel) to generate reduced pressure within the sealed enclosure ([0016]; [0046]).
	Riesinger is silent in regard to rotating the reciprocating member along a thread positioned from the distal end to the proximal end of the chamber and on an internal surface of the chamber while maintaining a seal between the reciprocating member and the internal surface of the chamber to generate reduced pressure within the sealed enclosure
However, Kust discloses an apparatus for delivering a viscous liquid to a surgical site (abstract; Figs. 1, 2) comprising a first chamber (hollow sleeve, 42) having a distal end and a proximal end, wherein the first chamber (42) has rigid sides having first threads (internal threads, 46) from the distal end to the proximal end of the first chamber (42) on an internal surface ([0024]); and a reciprocating member (plunger actuation element, 44) comprising second threads (externally threaded distal portion, 48) on an outer surface configured to engage the first threads (46) to form a threaded interface allowing the 
	Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the suction apparatus disclosed by Riesinger to include a mating helical threaded interface between the reciprocating member and suction chamber, similar to the sleeve and actuation element disclosed by Kust, in order to allow for the user to more easily apply sufficient force to the plunger, while allowing for partial or incremental suction/dispensing to be easily controlled, as suggested by Kust in paragraph [0030].

8.	With regard to claims 2 and 12, Riesinger discloses that the suction apparatus (26) is non-electrically powered ([0016]; Fig. 1a).

9.	With regard to claims 3, 5 and 13, while Riesinger discloses that that the suction apparatus (26) is configured to be connected to the sealant layer (4), that vacuum can be generated manually most easily by means of an injection syringe, a so-called scissors grip vacuum pump or known rubber bellows ("ball pump"), which can be compressed by hand ([0016]), and also notes that it is also possible to use vacuum pumps ([0016]), hinting at the use of plural pumps, Riesinger and Kust fail to explicitly disclose a second suction apparatus, wherein the second suction apparatus is configured to be connected to the sealant layer.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Riesinger in view of Kust, to include a second suction apparatus for connection to the sealant layer, in order to swap out a suction apparatus that has been soiled with exudate or is losing its seal from prolonged use and install an un-used second suction apparatus to continue therapy - or to utilize multiple manually manipulated suction apparatuses for enhanced suction.  Further, since Riesinger discloses the use of multiple connection sites connected to the sealant layer in Figure 7 and paragraph [0040], one having ordinary skill in the art would be motivated to 

10.	With regard to claims 4 and 14, Riesinger discloses that the suction apparatus (26) is configured to be disconnected from and reconnected to (via connection site, 5.1) the sealant layer (4) without disturbing the sealant layer (4; Figs. 1a-1d; [0039]; [0046]).

11.	With regard to claims 6-8, 15-17 and 20, Riesinger discloses applying a protective contact layer (absorption body, 2) placed around the area of tissue (16; Figs. 1a-d, 7; [0035-0037]); wherein the protective contact layer (1, 2) includes a plurality of stacked mesh matrix sheets (“at least one layer of textile section"; claim 1; cellulose fibers; or soft, open cell foam material or of a very loose nonwoven fabric; [0011]) retained by a porous layer of material (“enclosed in an envelope”; Figs. 1a-1d; [0009-0011]; [0018-0019]; [0046]).

12.	With regard to claim 19, Riesinger discloses that the sealed enclosure (10) comprises a sealing film (4; Figs. 1a-d, 7; [0035-0036]; [0039]; [0046]).

Conclusion
13.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Risk, JR. et al. (US PGPUB 2004/0249353) discloses a wound treatment apparatus.
	Finch et al. (US 6,132,415) discloses systems and methods for removing retained fluid and infusing therapeutic fluids.
	Miller et al. (US PGPUB 2005/0222527) discloses an adjustable overlay reduced pressure wound treatment system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781